UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7245


ASMAR NAFIS NEWSOME,

                    Petitioner - Appellant,

             v.

J. RAY ORMOND,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:18-cv-00249-RGD-LRL)


Submitted: January 21, 2020                                       Decided: January 24, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Asmar Nafis Newsome, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Asmar Nafis Newsome, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C.

§ 2241 (2018) petition. We have reviewed the record and find no reversible error.

Accordingly, although we grant leave to proceed in forma pauperis, we affirm the district

court’s order. Newsome v. Ormond, No. 2:18-cv-00249-RGD-LRL (E.D. Va. Aug. 15,

2019). We deny as unnecessary Newsome’s motion for a certificate of appealability. See

28 U.S.C. § 2253(c)(1) (2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2